                                                  18-17303 M tnDetDischg




                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:   Rebecca Anne Walker                     )                         Case No. 18-17303
                                                 )                         Chapter 13 Proceedings
              Debtor                             )                         Judge Jessica E. Price Smith

 TRUSTEE’S MOTION FOR ORDER DETERMINING DISCHARGE INELIGIBILITY

       Now comes LAUREN A. HELBLING, the duly appointed and qualified Standing Chapter
13 Trustee (“Trustee”) herein, and hereby moves this Honorable Court for an order determining that
the Debtor(s) are not eligible for discharge in this case. In support of her motion, Trustee makes the
following representations to the Court:

        Pursuant to §1328(f) of the Bankruptcy Code, the history of the previous Bankruptcy filings
of the Debtor(s) has rendered the Debtor(s) ineligible for a discharge in the case at bar.


Case No.                          Date Filed                                            Chapter
16-12657                          5-12-16                                               7


        WHEREFORE, your Trustee, being a proper party in interest, hereby moves this
Honorable Court to grant this Motion determining the Debtor(s) are not eligible for a discharge in
this case for the reasons cited.


                                                /S/ Lauren A. Helbling
                                                LAUREN A. HELBLING (#0038934)
                                                Chapter 13 Trustee
                                                200 Public Square, Suite 3860
                                                Cleveland OH 44114-2321
                                                Phone (216) 621-4268       Fax (216) 621-4806
                                                ch13trustee@ch13cleve.com




18-17303-jps      Doc 11     FILED 12/17/18                  ENTERED 12/17/18 12:52:19                    Page 1 of 2
                                 CERTIFICATE OF SERVICE

I certify that on December 17, 2018, a true and correct copy of Trustee’s Motion for Order
Determining Discharge Ineligibility was served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on the
Court’s Electronic Mail Notice List:

       Office of the U.S. Trustee (served via ECF)

And by regular U.S. mail, postage prepaid, on:

       Rebecca Anne Walker, Debtor Pro Se at 252 W College Street, Oberlin, OH 44074

       JP Morgan Chase Bank, NA, at P.O. Box 183166, Columbus, OH 43218-3166

       PRA Receivables Management, LLC, at PO Box 41021, Norfolk, VA 23541-1021



                                                 /S/ Lauren A. Helbling
                                                 LAUREN A. HELBLING (#0038934)
                                                 Chapter 13 Trustee
                                                 200 Public Square, Suite 3860
                                                 Cleveland OH 44114-2321
                                                 Phone (216) 621-4268       Fax (216) 621-4806
                                                 ch13trustee@ch13cleve.com




18-17303-jps      Doc 11     FILED 12/17/18        ENTERED 12/17/18 12:52:19           Page 2 of 2
